DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 29 of U.S. Patent No. 10,835,819 and claims 1 – 21 of U.S. Patent No. 9,878,240. Although the claims at issue are not identical, they are not patentably distinct from each other because the application and the parent both claim generating video data of a gaming application executing on game logic responsive to one or more gaming input commands from a player, wherein the game logic is executing on a server; generating overlay data by an add-on program being executed on the server; combining the video data and the overlay data; encoding the video data and the overlay data to produce an encoded video stream; and sending the video stream to a client device. Therefore, the subject matter claimed in the instant application is fully disclosed in the parents and is covered by the patents. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 – 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nave et al. (US Pub. No. 2011/0157196 A1). 
As per claim 1, Nave et al. discloses a method, comprising: generating video data of a gaming application executing on game logic responsive to one or more gaming input commands from a player, wherein the game logic is executing on a server (see [0009], [0143] and [0144]); generating overlay data by an add-on program being executed on the server (see [0143] and [0144]); combining the video data and the overlay data (overlay may provide a mapping of game controls, see [0085]); encoding the video data and the overlay data to produce an encoded video stream (see [0145]); and sending the video stream to a client device (see [0045] and [0155]). 
As per claim 2, Nave et al. discloses receiving an input command from the client device (see [0034], [0037]); determining by the game logic if the input command is for the game logic or the add-on program (see [0045], [0143] and [0144]); executing the input command by the add-on program when the input command is for the add-on program or executing the input command by the game logic when the input command is for the game logic (See [0154] – [0156]). 
As per claims 3 and 4, Nave et al. discloses sending the video stream to the client device of the player and a spectator (video stream is transferred to the client, see [0243]).
As per claim 5, Nave et al. discloses sending the video data and the overlay data to an encoder configured to produce the encoded video stream (See [0143], [0144] and [0154]). 
As per claim 6, Nave et al. discloses receiving the video data at an encoder; and receiving the overlay data at an encoder, wherein the encoder is configured to combine the video data and the overlay data and is configured to produce the encoded video stream (See overlay may provide a mapping of game controls, see [0085], [0145] and [0155]). 
As per claim 7, Nave et al. discloses generating second overlay data by the add-on program; combining the video data and the second overlay data; encoding the video data and the second overlay data to produce a second encoded video stream; and sending the second encoded video stream to a second client device, wherein the second overlay data is generated responsive to an input command from the second client device (a second overlay data is added on the same way the first overlay data that is added onto the video data, wherein overlay date may provide mapping of game controls, 3D objects, etc (See [0085], [0143] – [0145], [0154] – [0156]).  
As per claim 8, Nave et al. discloses the overlay data produces information that is distinct from the video data produced by the video game (see [0085] – [0088]). 
As per claims 9 – 15, the instant claims are a non-transitory computer-readable medium in which corresponds to the method of claims 1- 8. Therefore, they are rejected for the reasons set forth above. 
As per claims 16 – 20, the instant claims are a computer system in which corresponds to the method of claims 1- 8. Therefore, they are rejected for the reasons set forth above. 



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Danieli et al. discloses an online gaming spectator system. 
Tzruya et al. discloses a system for dynamically enhancing an application executing on a computing device. 
Meerwald discloses a method for managing access to add-on data files.
Lu et al. discloses methods of game appliance execution and rendering service.
Wen et al. discloses method of plug-in privilege control.
Lee et al. discloses apparatus to perform transactions in association with participants interacting in a synthetic environment. 
Waugaman et al. discloses an apparatus of modifying an online environment. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715